Wade, J,
There was no substantial error of law, and the judgment of the mayor finding the defendant guilty was supported by some direct evidence, and has been approved by the judge of the superior court. The reasonableness or unreasonableness of the testimony against the accused, and its sufficiency to establish his guilt beyond a reasonable doubt, and the credibility of the city’s witness whose impeachment had been . attempted, were questions for determination by the municipal officer who heard the evidence. ' Judgment affirmed.